Opinion issued August 13, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00982-CV
____________

SCOTT BADER, INC.; NATIONAL PIGMENTS & CHEMICALS, INC.;
AND KERN & WOOLEY, L.L.P., Appellants

V.

SANDSTONE PRODUCTS, INC., Appellee




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2002-27864




MEMORANDUM OPINION
          The Court today considered appellants’ motion to set aside the trial court’s
Amended Judgment of December 30, 2008, without regard to the merits, and to
remand the case to the trial court for rendition of judgment in accordance with the
agreement of the parties.  The motion is granted as follows:
          (1)     The trial court’s Amended Judgment of December 30, 2008, is set aside
without regard to the merits. Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the agreement of the parties.  Id.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

                                                   PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.